FILED
                             NOT FOR PUBLICATION                           NOV 26 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 12-10632

                Plaintiff - Appellee,             D.C. No. 4:12-cr-00533-JGZ

  v.
                                                  MEMORANDUM*
JOEL GUERRA-TAPIA,

                Defendant - Appellant.


                     Appeal from the United States District Court
                               for the District of Arizona
                     Daniel L. Hovland, District Judge, Presiding**

                            Submitted November 19, 2013***

Before:         CANBY, TROTT, and THOMAS, Circuit Judges.

       Joel Guerra-Tapia appeals from the district court’s judgment and challenges

the three-year term of supervised release imposed following his guilty-plea

conviction for reentry after deportation, in violation of 8 U.S.C. § 1326. We have

            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
              The Honorable Daniel L. Hovland, United States District Judge for
the District of North Dakota, sitting by designation.
       ***   The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Guerra-Tapia contends that the district court procedurally erred by failing to

make findings and explain why a term of supervised release was warranted in light

of U.S.S.G. § 5D1.1(c) (2011), which directs that a district court ordinarily should

not impose supervised release if the defendant is a deportable alien. We review for

plain error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.

2010), and find none. Guerra-Tapia has not shown a reasonable probability that he

would have received a different sentence had the district court given explicit

consideration to section 5D1.1(c). See United States v. Dallman, 533 F.3d 755,

762 (9th Cir. 2008).

      Guerra-Tapia also contends that the three-year term of supervised release is

substantively unreasonable. The district court did not abuse its discretion in

imposing Guerra-Tapia’s sentence. See Gall v. United States, 552 U.S. 38, 51

(2007). The sentence is substantively reasonable in light of the totality of the

circumstances, including Guerra-Tapia’s multiple prior deportations and criminal

history. See id.; see also U.S.S.G. § 5D1.1 cmt. n.5 (supervised release for a

deportable alien is appropriate if it would provide an added measure of deterrence

and protection).

      AFFIRMED.



                                           2                                       12-10632